 1                                  IN THE UNITED STATES DISTRICT COURT 
                                        FOR THE DISTRICT OF MONTANA 
 2
                                            GREAT FALLS DIVISION 
 3                                                      
 4   SUSAN WIPPERT,                                   ) CV 17‐59‐GF‐BMM‐JTJ 
                                                      )  
 5
                           Plaintiff,                 )  
 6        vs.                                         )  
 7                                                    ) ORDER 
     UNITED STATES OF AMERICA,                        )  
 8
                                                      )   
 9                         Defendant.                 )  
10                                                    )
                 
11
                Having settled all claims, parties here jointly move to dismiss this matter.  
12
13            Wherefore IT IS HEREBY ORDERED that this matter is DISMISSED with 
14
     prejudice, each party to bear its own fees and costs. 
15
16                DATED this 14th day of November, 2018. 
17
                                                                     
18                                       
19
20
21
22
23
24                                                                       
      
25
26
27
28
                                                     




     ORDER                                                                       PAGE 1 OF 1      
